       Case 3:18-cr-00200-JCH Document 47 Filed 02/05/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         : CRIMINAL NO. 3:18CR200(JCH)

                     vs.                          :

 LEONID POLLAK                                    : February 5, 2019

                   CONSENT MOTION TO MODIFY RELEASE CONDITIONS

       Leonid Pollak, the Defendant, files the following motion, respectfully requesting to modify

conditions of his release.

       On September 20, 2018, Mr. Pollak first appeared in federal court before the Honorable

Magistrate Judge Robert M. Spector, in connection with an indictment alleging six counts of wire

fraud, and two counts of illegal monetary transactions. Two business days later, on September 24,

2018, Mr. Pollak was released on bond, subject to certain conditions, including that he remain on

home confinement. Jury selection is scheduled for April 1, 2019.

       Mr. Pollak is respectfully requesting that the Court allow him to travel to Brooklyn, New

York, on Sunday, February 10, 2019, to visit his mother. Mr. Pollak’s mother is 93 years of age,

blind, and relies on the services of a caregiver. Prior to the commencement of this matter, Mr. Pollak

visited his mother twice per month.

       Similarly, Mr. Pollak seeks permission to visit with his mother every other Sunday leading up

to the jury trial. If the Court grants his requests, Mr. Pollak will only visit with his mother upon the

advance approval from his supervision officer.

       To date, Mr. Pollak has complied with his release obligations. Neither Assistant United States

Attorney Christopher W. Schmeisser, nor Senior United States Probation Officer Nicole A. Owens,

oppose the Defendant’s request.
       Case 3:18-cr-00200-JCH Document 47 Filed 02/05/19 Page 2 of 2



                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             Leonid Pollak

                                             OFFICE OF THE FEDERAL DEFENDER


Dated: February 5, 2019                      /s/ Tracy Hayes
                                             Tracy Hayes
                                             Assistant Federal Defender
                                             265 Church Street, Suite 702
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: phv06527
                                             Email: tracy_hayes@fd.org


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 5, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                      s/ Tracy Hayes
                                                      Tracy Hayes




                                                  2
